Exhibit 10.3




 
Contract Agreement


This Agreement is between India Globalization Capital Inc., Chiranjjeevi Wind
Energy Limited, Arul Mariamman Textiles Limited and Marudhavel Industries
Limited (the Parties).


Whereas:
 
M/s. INDIA GLOBALIZATION CAPITAL, INC. a company registered in The United States
of America, having its registered office at 4336, Montgomery Ave., Bethesda
Maryland 20814, (hereinafter called “the Employer’) represented by its Chief
Executive Officer and President Mr. Ram Mukunda of the first part,


M/s. CHIRANJJEEVI WIND ENERGY LIMITED, a company registered under Indian
Companies Act 1956, having its administrative office at 26-A, Kamaraj Road,
Mahalingapuram, Pollachi - 642 002 Tamil Nadu (hereinafter called “the
Contractor”) represented by its Chairman & Managing Director Mr. R. V.
S.MARIMUTHU of the second part,


M/s ARUL MARIAMMAN TEXTILES LIMITED, a company registered under Indian Companies
Act 1956, having its registered office at 26, Kamaraj Road, Mahalingapuram,
Pollachi - 642 002, Coimbatore District, Tamil Nadu, (hereinafter called “AMTL”)
represented by its Director Mr.M.A.Kanagaraj of the third part; and


M/S MARUDHAVEL INDUSTRIES LIMITED, a company registered under Indian Companies
Act 1956, having its registered office at 16, Imamkhan Street, Ramalakshmi
Complex, Pollachi - 642 001, Coimbatore District, Tamil Nadu (hereinafter called
“MAIL”) represented by its Director Mr.K.Kumaravel of the fourth part.


The Contractor has represented that it is in the business of manufacturing,
supplying, installing and commissioning wind energy projects on a turnkey basis,
and has the expertise, know-how, facilities and resources for undertaking total
responsibility for setting up wind farms from concept to commissioning as well
as providing arrangements for operation, maintenance and management on an
on-going basis. The Employer has evinced an interest to develop a 24 MW wind
farm project in the state of Karnataka in India.
 
After mutual discussions and negotiations the Parties have come to an agreement
for the manufacturing, installation, commissioning, operation and maintenance of
24 MW (96 x 250 Kw WEGs) wind farm project on a turnkey basis by the Contractor
at Karnataka, India (hereinafter referred to as “the Project”).


The Employer and the Contractor agree as follows:


1.
In this agreement words and expressions shall have the same meanings as are
respectively assigned to them in the conditions of the contract herein referred
to.



2.
Section headings appearing in this Agreement are inserted for convenience of
reference only, and shall in no way be construed to be interpretations of the
provisions hereof.



3.
The following documents shall be deemed to form and be read and construed as
part of this Agreement:

(a)  Conditions of Contract (Exhibit A)
(b)  The Specifications
(c)  The Drawings, and
(d)  The Schedules.


4.
In consideration of the payments to be made by the Employer to the Contractor as
hereinafter mentioned, the Contractor hereby covenants with the Employer to
execute and complete the Works and remedy any defects therein, in conformity
with the provisions of the Agreement.



5.
The Employer hereby covenants to pay the Contractor, in consideration of the
execution and completion of the Works and the remedying of defects therein, the
Contract Price at the time and in the manner prescribed in Schedule 1 of this
Agreement.



6.
AMTL and MAIL agree that they shall transfer their capacity Allotment to CWEL or
as per the advise of CWEL at the time of commissioning.



7.
It is agreed between the Parties that the capacity of the wind farm shall be 24
MW consisting of 96 (ninety six) 250KW WEGs and the wind energy farm will be set
up in the State of Karnataka in the land and capacity allotted to the Contractor
or their associate companies. The technical specifications of the Contractor 250
KW wind electrical generator shall be:



Tower  - Lattice 50. mtr. Hub Height
Rotor  - 3 FRP blades, 29.20 m diameter and 670 sq. mtrs. swept area.
Generator  - Asynchronous, 250 / 60 Kw, 3 Phase, 400 V 50 Hz, 1500/1000 rpm
Gear Box  - Helical, 3 Stage.
Regulation  - Stall
Controls  - Micro processor based
Transformer - 33 kV.



--------------------------------------------------------------------------------


 
8.  SCOPE OF WORK
 
The scope of work of the Contractor includes:
 

 
8.1.1
Design, manufacture and supply of WEGs including Tower, Nacelle, Rotor, Cables
and Control Panels and including providing all spares at cost during the life of
the WEGs, being 20 (twenty) years..




 
8.1.2
Packing, handling, loading and unloading and transportation of all equipment to
the Site.




 
8.1.3
Formation of roads suitable for transporting all the machines and materials
through heavy vehicles like cranes, trucks, trailers, etc.




 
8.1.4
Site clearance and Platform construction.

 

 
8.1.5
Liaison and obtaining all the clearances from Karnataka Renewable Energy
Development Limited (KREDL), Karnataka Power Transmission Corporation Limited
(KPTCL), Karnataka Electricity Regulatory Commission (KERC) and other government
and private agencies, including, without limitation, those referenced in
Schedules 2 and 4, in order for the Employer to own and operate (or have
operated on its behalf) the Project.




 
8.1.6
Foundation work for the WEGs.

  

 
8.1.7
Supply and erection of all high-tension electrical works including transformer,
Meter, Metering Set, etc., including the Yard.




 
8.1.8
Obtaining Grid Tie up and evacuation and Synchronization Clearances.




 
8.1.9
Over Head Line work from Meter point to the tapping point/SS of KPTCL.

 

 
8.1.10
Assembly and erection of WEGs at site.




 
8.1.11
Test run of all the WEGs after grid is provided.




 
8.1.12
Commissioning of the WEGs after providing the grid.

 

 
8.1.13
Doing all acts necessary to ensure that the Project is completed and operated
and maintained in accordance with the Agreement.




 
8.1.14
The Contractor shall be deemed to have satisfied himself as to the sufficiency
of and all conditions and circumstances affecting the Contract Price, the Site
and its surroundings, climatic conditions, the extent and nature of the Works,
the labour, Plant and the Contractor’s Equipment required for the Works and
generally as to all other circumstances, risks and contingencies which may be
relevant to the performance of the Contractor’s Obligations under the Agreement
and/or to the payments to be made in respect thereof. The Contractor therefore
accepts total responsibility for having foreseen all difficulties and costs and
expenses for successfully executing the Works and that subject to Clause 9
hereof, no increase in the Agreement Price and no extension of the Time other
than provided under Clause 13.2 for Completion shall be made, based in whole or
in part upon any discrepancy between actual circumstances encountered by the
Contractor and those anticipated or considered.




 
8.1.15
The Contractor acknowledges that the Employer has made available to the
Contractor, certain data and information solely for the convenience of the
Contractor, the verification and interpretation of which is the sole risk and
responsibility of the Contractor. The Contractor agrees that the Employer shall
have no liability to the Contractor for the adequacy, accuracy or completeness
of such data and information and shall protect, indemnify and hold the Employer
harmless from and against any and all losses arising directly or indirectly from
or incurred by reason of the use of any such data and information or any part
thereof. Further, the Contractor hereby waives any claims it may otherwise have
against persons who may have prepared, compiled, provided or prepared any such
data and information and by other persons to whom the Contractor has supplied
such data and information.




--------------------------------------------------------------------------------


 
9.  PRICE


The Contractor will design, supply, assemble, erect and commission each WEG of
C2920/250 KW wind turbines covering the entire range of work as mentioned in
Clause 8 at a total price of Rs.118.75 lakhs (Rupees One Crore Eighteen Lakhs
and Seventy Five Thousand Only) each for the 96 (ninety-six) WEGs totaling to
Rs.114.00 crores (Rupees One Hundred and Fourteen Crores). The Contractor shall
commence the design, supply, assembly and erection of the WEGs within 1 (one)
day of Effective Date. The Effective Date is the date of receipt of the first
down payment by the Contractor. The above price is fixed as a package for the
Project.
 
Both the parties agree that the above price is valid upto 30.04.2007 only and
the price will be revised depending upon the escalation of the price of the
components and all other activities related to this project after 30.04.2007.


10.  TAXES & LEVIES


The Price above does not include any statutory levies and taxes (being indirect
taxes such as Service Tax, but does not include any direct tax such as income
tax), which shall be borne by the Employer at the prevailing rate at the time of
raising the invoice by the Contractor. The Contractor is required to use its
best endeavors to structure all procurement in such a manner that will minimize
taxes and levies on the Project
 
11.  PAYMENT TERMS
 

 
11.1
The Price in Clause 9 above, shall be paid to the Contractor as per Schedule 1
and subject to Clause 11.2




 
11.2
The Parties agree that the Employer will have a right to make payments directly
to the major vendors and contractors specified in Schedule 3 as per the
instructions from the contractor and in accordance with the contract with such
vendors from time to time such payment being part of the down payment mentioned
in Schedule 1.




 
11.3
The employer shall pay a sum of Rs.100 Lakhs ( Rupees One Hundred Lakhs Only )
on or before 15th May 2007 to the Contractor as interest free deposit to
facilitate implementation of the project. Only 75% ( Seventy Five percentage) of
this amount will be refunded by the Contractor to the Employer in case, the
Employer fails to perform their obligations by 30.09.2007.




 
11.4
The Parties further agree that the Contractor shall create at the cost of the
Employer security interest in favour of the Employer over all major goods and
components purchased by the Contractor for the purpose of the Project. The
Contractor shall create at the cost of the Employer a security interest in
favour of the Employer over all major goods and components imported by the
Contractor immediately after the goods and components have cleared customs in
India.




 
11.5
The security interest created by the Contractor under Clause 11.4 shall be
released at the cost of the employer once the ownership of the secured goods and
components passes to the Employer in accordance with this contract.

 

11.6        
The Contractor shall assign all its rights under all agreements entered into
between the Contractor and any vendor for the goods and components purchased for
the purpose of the Project to the Employer.




11.7        
The Contractor shall submit a Corporate Guarantee in the agreed form to the
Employer for the amount received till completion of the project on pro-rata
basis. The said Guarantee will automatically get diminished depending upon the
implementation of the project.



12.  CONDITIONS 

   
12.1
 
The Employer’s obligations are conditional upon the satisfaction or waiver (if
applicable) of all of the following conditions:




  12.1.1 A resolution being passed at a duly constituted meeting of the board of
directors of the Employer and a resolution being passed at duly constituted
meeting of the shareholders of the Employer, approving the development of a wind
energy farm in Karnataka and the satisfaction of all other conditions for the
Employer to effect a Business Combination as set forth in the Employer’s
Prospectus dated March 3, 2006 as filed with the US Securities and Exchange
Commission.

     

 
12.1.2
The Contractor obtaining the necessary capacity allotment through its associate
companies AMTL and MAIL, as per schedule 4 from the Government of Karnataka.




 
12.1.3
The Contractor providing IGC with documentary proof that AMTL and MAIL have
entered into a valid agreement as per Government Order No. DE 26 NCE 99,
Bangalore dated 3 May 1999, EN 259 NCE 2004 Bangalore dated 18.03.2005 and EN
260 NCE 2004 Bangalore dated 26.08.2004 with the Government of Karnataka through
KREDL for 24 MW and that both AMTL and MAIL have fulfilled all the conditions
under their respective agreements and are not in breach of their respective
agreements;




 
12.1.4
AMTL and MAIL transferring their capacity allotment and all rights there under
to the Contractor concurrent with the required down payment. The Contractor will
provide Employer documentary proof of the same.




 
12.1.5
The Parties entering into an agreement for the operation and maintenance of the
wind energy farm;



12.1.6     The Parties agreeing to the Schedules and Exhibits .



 
12.1.7
The Contractor shall obtain all necessary consents, approvals and licenses for
the Employer to generate and sell the power generated as permissible under
applicable laws and including but not limited to those specified in Schedules 2
and 4 in the form and content as per statutory requirements;



13.  PROJECT COMPLETION
 

 
13.1
All the WEGs shall be supplied, installed and commissioned within 12 (twelve)
months from the Effective Date (“Time for Completion”). The employer should make
the down payment on or before 30.09.2007 so as to enable the contractor to
implement the project successfully in time.




 
13.2
The Employer will extend the Time for Completion for a further period of 3
(three) months (“Extended Time for Completion”) if the Contractor completes
Milestone VI of the Project as specified in Schedule 1




 
13.3
In the event the commissioning of all the 96 WEG’s is not completed within the
Extended Time for Completion, the Contractor will refund the excess amount
received after deducting the value of completed WEGs and also the expenses
incurred by the Contractor in connection with the implementation of the project.




 
13.4
The Project shall be completed as per the milestones provided in Schedule 1.




 
13.5
The Employer shall take-over each WEG on the day of commissioning of that WEG.
The Parties agree that on the day of commissioning of the WEG or earlier if
permitted under applicable law, the Contractor shall procure that the Parties
shall enter into a sub-lease agreement with the Government of Karnataka in form
and content as per the statutory requirement, under which the land relating to
that WEG shall be subleased to the Employer.




 
13.6
The Contractor shall begin the operation and maintenance of each WEG from the
date of its commissioning as per the terms and conditions of the operations and
maintenance contract between the Parties.




 
13.7
The Contractor shall ensure that there is in place a power purchase agreement
between the Employer and BESCOM for all the power generated by a WEG as on the
date of commissioning of that WEG unless modified in writing by the Employer
prior to completion either to the electricity board or as a sale to a third
party if so decided by the Employer, in accordance with prevailing Govt. rules.



14.  STANDARD OF PERFORMANCE
 

 
14.1
Without limiting any other provisions of the Agreement, the Contractor shall
perform the Work with due care and in a professional manner, using sound
engineering and design principles and project management and supervisory and
warrant procedures, in accordance with and consistent with industry standards
and all applicable Laws. The Works done by the Contractor shall be fit for
purpose. The Contractor represents and warrants that it has the requisite
skills, experience, expertise and capacity to perform the Work in the foregoing
manner and to satisfy and fulfill all of its obligations and responsibilities
under the Agreement.




 
14.2
The time is of an essence of the Agreement. This condition will apply to both
Parties relating to payments and project implementation.

 

--------------------------------------------------------------------------------


15.    LIQUIDATED DAMAGES 
 
15.1 Liquidated Damages for Delay
 
If the Contractor fails to complete commissioning of the WEGs in accordance with
the Agreement, then the Contractor shall without prejudice to the Employer’s
right at law pay to the Employer the maximum liquidated damages equivalent to 5%
(five percent) of the value of each WEG (“Liquidated Damages”).
 
15.2 Payment of Liquidated Damages
 
15.2.1   The payment of Liquidated Damages does not in any way relieve the
Contractor from any of its obligations to complete the Works or from any other
obligations and liabilities of the Contractor under the Agreement.
 
15.2.2   For the avoidance of doubt and without prejudice to any continuing
obligations of the Contractor under the Contract or otherwise, the issue of any
Taking Over Certificate does not relieve the Contractor in respect of Liquidated
Damages which have accrued up to the date of such Taking Over Certificate, but
which have not yet been paid by the Contractor.
 
15.3  Calculation of the Rate of Liquidated Damages
 
15.3.1   The Parties recognize the expense and inconvenience likely to be
incurred from any need to prove the loss and damage that will be suffered by the
employer only in the event of failure by the Contractor to achieve completion of
the Works by the relevant Time for Completion. The Parties acknowledge that the
Liquidated Damages is a genuine pre-estimation of and reasonable compensation
for the loss and damage that will be suffered by the Employer in the event of
any such failure on the part of the Contractor and the Contractor irrevocably
undertakes that it will not, whether by legal proceedings or otherwise, contend
that the levels of Liquidated Damages are not reasonable nor will it put the
Employer to the proof thereof, nor further contend that its agreement to such
sum and undertaking as aforesaid were arrived at by force, duress, coercion,
mistake or misrepresentation on the part of the Employer. If the payment of
Liquidated Damages is unenforceable by the Employer for any reason the
Contractor shall be liable to pay the Employer actual losses and costs caused or
to the extent contributed to by the delay to the Time for Completion for which
the Contractor is responsible. The maximum liability of the Contractor to the
Employer, under this Clause 15 shall not exceed the amount of Rs.5.7 Crores.
 
16.  REPRESENTATIONS & WARRANTIES
 

 
16.1
Each Party represents, severally and not jointly, to the other Party hereto
that:

 

 
16.1.1
Such Party has the full power and authority to enter into, execute and deliver
the Agreement and to perform the transactions contemplated hereby and such Party
is duly incorporated or organized with limited liability and existing under the
laws of the jurisdiction of its incorporation or organization;




 
16.1.2
The execution and delivery by such Party of the Agreement and the performance by
such Party of the transactions contemplated hereby have been duly authorized by
all necessary corporate or other action of such Party;




 
16.1.3
Assuming the due authorization, execution and delivery hereof by the other
Parties, the Agreement constitutes the legal, valid and binding obligation of
such Party, enforceable against such Party in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors' rights
generally; and




 
16.1.4
The execution, delivery and performance of the Agreement by such Party and the
consummation of the transactions contemplated hereby will not (i) violate any
provision of the organizational or governance documents of such Party; (ii)
require such Party to obtain any consent, approval or action of, or make any
filing with or give any notice to, any Government Authority in India or any
other person pursuant to any instrument, Agreement or other agreement to which
such Party is a party or by which such Party is bound save for those provided in
Schedule 2; (iii) conflict with or result in any material breach or violation of
any of the terms and conditions of, or constitute (with notice or lapse of time
or both constitute) a default under, any instrument, Agreement or other
agreement to which such Party is a party or by which such Party is bound; (iv)
violate any order, judgment or decree against, or binding upon, such Party or
upon its respective securities, properties or businesses; or (v) subject to the
novation of the Agreement, violate any Laws of India or the Laws of its place of
incorporation or organization any other country in which it maintains its
principal office.

 

 
16.2
The Contractor represents and warrants to the Employer that:

 

 
16.2.1
It is fully experienced in the planning, programming, design and execution and
co-ordination of construction activities wind energy farms of the scope,
complexity, size and technical sophistication of the Works and that it possesses
the level of skill and expertise commensurate with such experience, upon which
the Employer is reliant;




 
16.2.2
It shall be responsible for the design and execution of the Works and the said
design and execution of the Works will meet in all respects the requirements of
the Agreement;




 
16.2.3
It shall undertake and develop the design of the Works so as to procure a
complete detailed design which both as a whole and as individual parts will be
adequate, accurate and sufficient and will meet and comply in all respects with
the Specifications, applicable Laws and industry practice and that such detailed
design will be such that the Works as a whole and as each individual part will
be in all respects fit for its purpose in accordance with the Specifications,
applicable Laws and industry practice;




 
16.2.4
The Works will be designed and executed and defects remedied in accordance with
industry practice and all applicable Laws and the functional and other
requirements of the Agreement and when completed the Works shall be fit for the
purpose for which the Works are intended, as specified or as may be inferred
from the Agreement;




 
16.2.5
The Works have a rate of deterioration reasonably to be expected of a high
quality, reliable and well-designed, engineered and constructed wind energy farm
with minimal lifecycle costs and shall be free of structural defects and
deficiencies;




 
16.2.6
The personnel to be employed by the Contractor in or about the design and
execution of the Works will be properly skilled, competent and experienced
having regard to the nature and extent of the Works;




 
16.2.7
The Contractor has not and will not use substances or materials generally known
at the time of their use to be deleterious to health or safety during the
execution or the design life of the Works or to be likely adversely to affect
the operation or design life of the Permanent Works or persons using or employed
or engaged on the same or to be likely to cause the Contractor or the Employer
to be in breach of any applicable Laws;

 

 
16.2.8
It will ensure that the Works will comprise only equipment which is new and/or
unused and complies with the Agreement and which is manufactured and prepared in
accordance with the applicable Laws and with industry practice; and




 
16.2.9
It will obtain all the necessary approvals and permits under applicable law for
the successful completion and operation of the Project including without
limitation approvals and permits as detailed in Schedule 2 during the execution
of the Project.

 

 
16.2.10
The Contractor shall undertake the Operations, Maintenance and Security Services
Agreement (OMS Agreement) as detailed in Schedule 5

 

 
(a)
Understanding that it constitutes a legal, valid and binding obligation of the
Contractor, enforceable in accordance with its term, except as such
enforceability may be limited by bankruptcy, insolvency, or similar events which
may arise in future.

 
(b)
Confirming that it is not a party to any legal, administrative, arbitral,
investigation or other proceeding or controversy which is pending, or, to the
best of the Contractor’s knowledge, threatened, which would adversely affect the
Contractor’s ability to perform under the OMS Agreement

 
(c)
The Contractor has examined the requirements of OMS Agreement in depth and is
familiar with

 

 
(i)
its terms

 
(ii)
the necessary experience and proper qualifications to perform the service
contemplated hereunder

 
(iii)
reviewed and examined all applicable laws, codes and standards (including
safety, environmental and security requirements of the Project); and

 
(iv)
carefully reviewed all documents, plans, drawings and other information that it
deems necessary regarding the Project and its performance of the services
hereunder that are available as of the date hereof.

 
17.  EXCLUSIVITY
 

 
17.1
Commencing from the date of this Agreement, and on receipt of the first down
payment the Contractor shall ensure that neither it nor any of its employees,
officers or advisers or representatives directly or indirectly solicit,
encourage or initiate any expression of interest, offer or proposal by any
person other than the Employer for the matter and wind energy farm contemplated
under this Agreement, provided all the terms & conditions including the payment
terms are fulfilled in accordance with this contract



18.  WARRANTY
 

 
18.1
The equipment relating to each WEG is warranted by the Contractor for a period
of 12 months from the date of commissioning of each WEG against any defects
owing to faulty design or manufacture, excluding normal wear and tear of
components, consumables and electronic components.





--------------------------------------------------------------------------------



19.  GENERATION GUARANTEE
 

 
19.1
During the warranty period and during the term of the operation and maintenance
contract, the Contractor will provide an annual generation guarantee of 5.50
lakhs units per WEG per year (“Assured Generation”) with a permitted variation
of up to 10% due to wind pattern variations from the data published by
MNES/IITM/KREDL.




 
19.2
If the average of the aggregate actual generation is below the Assured
Generation during the warranty period and during the term of the operation and
maintenance contract, the Contractor undertakes to reimburse the shortfall at
Rs.3.40 (prevailing KPTCL Power Purchase Agreement rate or any higher rate as
stipulated in the power purchase agreement) per unit to the Employer.




 
19.3
To substantiate the above, the Contractor will provide a personal guarantee of
CMD & ED, being Mr. Marimuthu of the Contractor to the Employer in a form and
content acceptable to Employer.



20.  CONFIDENTIAL DETAILS
 

 
20.1
The Contractor shall disclose all such required or necessary confidential and
other information as the Employers representative may reasonably require in
order to verify the Contractor’s compliance with the Agreement.




 
20.2
The Parties shall treat the details of the Agreement as private and
confidential, except to the extent necessary to carry out obligations under it
or to comply with applicable Laws. The Parties shall not publish, permit to be
published, or disclose any particulars of the Works in any trade or technical
paper or elsewhere without the previous agreement of the other Party. Provided
however that the Employer may publish or permit to be published or disclose the
Agreement, without the consent of the Contractor, to comply with U.S Securities
and Exchange Commission rules and regulations.



21.  INDEMNITIES
 

 
21.1
Only during the period of continuous Operation and Maintenance services by the
Contractor, the Contractor shall indemnify and hold harmless the Employer, any
of its directors, officers, employees, agents or assignees, against and from all
claims, damages, losses and expenses (including legal fees and expenses) in
respect of




 
21.1.1
bodily injury, sickness, disease or death, of any person whatsoever arising out
of or in the course of or by reason of the Contractor’s design (if any), the
execution and completion of the Works and the remedying of any defects, unless
directly and solely attributable to any negligence, willful act or willful
breach of the Agreement by the Employer, and




 
21.1.2
damage to or loss of any property, real or personal, to the extent that such
damage or loss:




 
(a)
arises out of or in the course of or by reason of the Contractor’s design, the
execution and completion of the Works and the remedying of any defects, and




 
(b)
is attributable to any negligence, willful act or breach of the Agreement by the
Contractor, any of its directors, officers, employees, agents or assignees.




 
21.2
Contractor shall, indemnify and hold harmless Employer, its partner, its
officers, employees, agents, affiliates and representative from and against any
and all direct actual and indirect damages, liabilities, fines, penalties, as
maybe payable under applicable law arising out of, resulting from, or relating
to the operation of the wind farm or negligence or misconduct of the Contractor
in performing or failing to perform its obligations under this Operations,
Maintenance and Security Services Agreement detailed in Schedule 5.




 
21.3
Employer agrees that in case of any loss or damage to the WEGs arising due to
reasons outside the scope of the Operations, Maintenance and Services Agreement
, Contractor will not be made liable to make good such losses provided that
Contractor has not contributed in any respect to such loss or damage. Contractor
shall not be liable in case of any loss or damage caused to WEGs by reason of
natural calamities, act of God and Force Majeure. Contractor will be held liable
for loss/damages due to its negligence, omissions and failure to perform its
contractual obligations




 
21.4
The Employer shall indemnify and hold harmless the Contractor, any of its
directors, officers, employees, agents or assignees, against and from all
claims, damages, losses and expenses (including legal fees and expenses) in
respect of bodily injury, sickness, disease or death, which is directly and
solely attributable to any negligence, willful act or willful breach of the
Agreement by the Employer, any of its directors, officers, employees, agents or
assignees.





22.  OPERATION, MAINTENANCE AND TRAINING
 

 
22.1
The Contractor shall undertake per Schedule 5 the Operation Services,
Maintenance Services and Security Services of the 24 MW Wind Farm to be
installed at Chitradurga District, Karnataka at the rate of Rs1,12,500 per WEG
per year from the date of commissioning of that WEG with an annual escalation of
5 % on the above amount after the expiration of two years from the date of
commissioning of that WEG.




 
22.2
The Contractor will impart training to nominated persons of the Employer, as and
when required.



23.  ASSIGNMENT / NOVATION
 

 
23.1
The Employer may assign/ Novate the entire benefit and obligations of the
Agreement to its subsidiaries only without prior written consent of the
Contractor but with prior notice and subject to the rights of the contractor for
continuously implementing the project till completion without hindrance. Upon
completion of the entire project by the contractor, the employer has the right
to novate /assign the WEGs to any parties subject to the settlement of dues
payable to the contractor, if any.




 
23.2
The Contractor shall not assign or purport to assign the benefit of the
Agreement without the prior written consent of the Employer.




--------------------------------------------------------------------------------


 
24.  MISCELLANEOUS
 
24.1  Notice
 

 
24.1.1
Any notice or other communication to be given under the Agreement shall be in
writing and may be delivered in person or sent by fax or by recognized
international mail delivery such as DHL registered or certified mail addressed
to the relevant Party as follows to the Contractor at:



26A Kamaraj Road
Mahalingapuram, Pollachi 642 002 Tamil Nadu
to the Employer at:
4336 Montgomery Avenue
Bethesda MD 20814
  or at such other address or fax number as it may notify to the other Party
under this Clause.


24.1.2 Any notice or document shall be deemed to be given:
 

 
(a)
if delivered in person, at the time of delivery; or
 

 
(b)
if sent by fax, at the expiration of two hours after the time of dispatch, if
dispatched before 3.00 p.m. Indian Standard Time on any business day, and in any
other case at 10.00 a.m. Indian Standard Time on the next business day following
the date of dispatch.




 
24.1.3
In proving service of a notice or document it shall be sufficient to prove that
delivery was made or that the fax was properly addressed and sent.




 
24.2
Governing Law: This Agreement shall be governed in accordance with the laws of
India;






 
24.3
Integration:  This Agreement and the documents referenced in Clause 3 is the
entire agreement between the parties and supersedes any other agreement or
understanding between the parties, whether oral or written.

 

 
24.4.
Costs: Save as otherwise provided in the Agreement, each Party shall pay the
costs and expenses incurred by it in connection with the entering into and
completion of the Agreement.




 
24.5.
Severability: The provisions contained in the Agreement shall be enforceable
independent of each of the others and its validity shall not be affected if any
of the other provisions are invalid. If any of those provisions are void but
would be valid if some part of the provision were deleted, the provision in
question shall apply with such modification as may be necessary to make it
valid.




 
24.6
Survival: In the event of termination of the Agreement notwithstanding anything
mentioned herein, Clauses which by their nature survive termination shall
survive the termination of the Agreement.




 
24.7.
Amendment: No variation, waiver, amendment or modification of any of the terms
of the Agreement shall be valid, unless it is made in writing and mutually
agreed upon by the Parties. Provided however, the Parties may mutually decide in
writing to extend the scope of the Agreement .




 
24.8.
Partnership: Nothing in the Agreement shall be deemed to constitute a
partnership between the Parties or constitute either Party as the agent of the
other Party for any purpose.




 
24.9.
Independent Contractor: CWEL shall perform its duties under this Agreement as an
independent contractor, and not as an agent of IGC.




 
24.10
Waiver: No failure or delay by either Party in exercising any right, power or
remedy under the Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of the same preclude any further exercise thereof or
the exercise of any other right, power or remedy. Without limiting the
foregoing, no waiver by either Party of any breach of any provision of the
Agreement shall be deemed to be a waiver of any subsequent breach of that or any
other provision of the Agreement .




 
24.11
Covenants Reasonable: The Parties agree that, having regard to all the
circumstances, the covenants contained herein are reasonable and necessary for
the protection of the Parties. If any such covenant is held to be void as going
beyond what is reasonable in all the circumstances, but would be valid if
amended as to scope or duration or both, the covenant will apply with such
minimum modifications regarding its scope and duration as may be necessary to
make it valid and effective.




 
24.12
Counter-Parts: Each Party shall execute one copy of the Agreement in original.




 
24.13
Whole Agreement: As on the date of the Agreement, the Agreement contains the
whole agreement between the Parties relating to the transactions contemplated by
the Agreement and supersedes all previous agreements between the Parties
relating to these transactions.




 
24.14
No Implied Representation: Each of the Parties acknowledges that, in agreeing to
enter into the Agreement , it has not relied on any representation, warranty,
collateral contract or other assurance except those set out in the Agreement and
the documents referred to in made by or on behalf of the other Party before the
execution of the Agreement.




 
24.15
Without Prejudice: The Parties agree that the rights and remedies of the Parties
hereunder are in addition to their rights at law or equity.




 
24.16
Further Assurance: Each Party agrees to do all such actions, including execution
of all such deeds and documents, as may be reasonable required by the other
Party to give effect to the transaction contemplated in the Agreement.




--------------------------------------------------------------------------------


 
25. FORCE MAJEURE
 

 
25.1.
The Contractor will not be responsible, if during the continuance of this
Agreement , the performance in whole or part of any obligation under the
Agreement shall be prevented or delayed by any of the following conditions:
 
25.1.1 Fire, floods, epidemic, earthquake, storms, heavy winds, untimely rains,
quarantine restrictions, etc.


25.1.2. War, embargo, invasion, hostility, riots, acts of public enmity,
sabotages, explosions, strikes, lockouts, revolution, act of god, acts of civil
commotion etc.


25.1.3.  Government orders and / or restrictions, changes in the government's
policy etc.
 
25.1.4. In such a case neither party shall be entitled to cancel the Agreement
nor shall any claims be made for such damages against the other party in respect
of such delay or non-performance and the performance and delivery of the
Agreement will be resumed as soon as practicable after such eventuality has come
to an end or ceased to exist.
 

 
26.  ARBITRATION
 

 
26.1.
In the event of any dispute or difference between the Parties arising out of
relating to this Agreement (“Dispute”), the Parties shall make endeavors to
settle the “Dispute” amicably.




 
26.2.
If within 30 days of the Dispute, there is no amicable settlement, the Dispute
shall, at the request of either Party, be referred to arbitration under the
rules (“Rules”) of the International Arbitration Association before an
arbitrator who shall be appointed by the Parties by mutual consent. In the event
that the Parties are unable to mutually agree to the appointment of an
arbitrator within fifteen (15) days of one of the Party to the Dispute notifying
its intention to refer the Dispute to arbitration (“Arbitration Notice”), each
Party to the dispute shall appoint one person as the proposed arbitrator, who
has the relevant expertise given the nature of the Dispute, within fifteen (15)
days of the issuance of the Arbitration Notice and the appointed arbitrators
shall appoint the final arbitrator who shall act as the presiding arbitrator.
The place of the arbitration shall be Bangalore/Coimbatore /Singapore and the
language of the arbitration shall be English.






 
26.3.
 
Notwithstanding the foregoing, the Parties agree that any of them may seek
interim measures including injunctive relief in relation to the provisions of
this agreement or the Parties' performance of it from any court of competent
jurisdiction. Each Party shall co-operate in good faith to expedite (to the
maximum extent practicable) the conduct of any arbitral proceedings commenced
under this Agreement.
 

  26.4. The costs and expenses of the arbitration, including, without
limitation, the fees of the arbitration and the Arbitrator, shall be borne
equally by each Party to the dispute or claim and each Party shall pay its own
fees, disbursements and other charges of its counsel, except as may be otherwise
determined by the arbitrators. The arbitrators would have the power to award
interest on any sum awarded pursuant to the arbitration proceedings and such sum
would carry interest, if awarded, until the actual payment of such amounts.

 

 
26.5
Any award made by the arbitrators shall be final and binding on ach of the
Parties that were parties to the dispute subject to the rights of appeal. The
Parties expressly agree to waive the applicability of any Laws and regulations
that would otherwise give the right to appeal the decisions of the arbitrators
so that there shall be no appeal to any court of Law for the award of the
arbitrators, except a Party shall not challenge or resist any enforcement action
taken by any other Party in any court of Law in whose favour an award of the
arbitrators was given.



27.  ATTORNEY’S FEES



 
27.1.
In the event of litigation to enforce the provisions of this Agreement, the
prevailing party in such litigation shall be entitled to reasonable attorney’s
fees as fixed by the Court from the opposite party.



 
In Witness whereof the parties hereto have caused this Agreement to be executed
in accordance with their respective laws.




 
SIGNED by:
SIGNED by:
 
For INDIA GLOBALIZATION CAPITAL INC
 
 
 
 
 
RAM MUKUNDA
CHIEF EXECUTIVE OFFICER & PRESIDENT
 
For CHIRANJJEEVI WIND ENERGY LIMITED
 
 
 
 
 
R.V.S.MARIMUTHU
CHAIRMAN & MANAGING DIRECOTR
 
 
For ARUL MARIAMMAN TEXTILES LIMITED
 
 
 
 
M.A.KANAGARAJ
DIRECTOR
 
 
FOR MARUDHAVEL INDUSTRIES LIMITED
 
 
 
 
 
K.KUMARAVEL
DIRECTOR
 
Witness:
 
Witness:
 
Name:
 
Name:
 
Address:
 
Address:
 
 
 
 
 
 
Date:
 
Date:

 
 



--------------------------------------------------------------------------------

